Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148927 & (46)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  MATTHEW HELTON,                                                                                   Bridget M. McCormack
          Plaintiff-Appellant,                                                                            David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 148927
                                                                    COA: 314857
                                                                    Oakland CC Family Division:
                                                                    2012-798218-DP
  LISA MARIE BEAMAN and DOUGLAS
  BEAMAN,
            Defendants-Appellees.

  _________________________________________/

          By order of June 18, 2014, the appellees were requested to answer the application
  for leave to appeal the February 4, 2014 judgment of the Court of Appeals. On order of
  the Court, the answer having been received, the application for leave to appeal is again
  considered, and it is GRANTED. The parties shall include among the issues to be
  briefed: (1) whether the plaintiff’s affidavit challenging the defendants’ affidavit of
  parentage was sufficient under MCL 722.1437(2), and specifically, whether the DNA
  testing results were sufficient to support the allegation that the affidavit of parentage was
  based on a mistake of fact; (2) whether “paternity determination” in MCL 722.1443(4)
  includes an acknowledgment of parentage; (3) whether, assuming the sufficiency of the
  plaintiff’s MCL 722.1437(2) affidavit, the circuit court is always required to consider the
  best-interest factors of MCL 722.1443(4); (4) whether, if MCL 722.1443(4) does apply,
  the plaintiff in a revocation of parentage acknowledgment case must bear the burden of
  proving, by clear and convincing evidence, that revocation is in the best interests of the
  subject child; and (5) alternatively, whether the equitable doctrine of laches applies here
  in support of the circuit court’s decision to deny the plaintiff’s request for revocation of
  the acknowledgment of parentage.

          The Children’s Law and Family Law Sections of the State Bar of Michigan and
  the University of Michigan Law School Child Welfare Appellate Clinic are invited to file
  briefs amicus curiae. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2014
         s0917
                                                                               Clerk